DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 5 is objected to because it is dependent from itself. Claim 5 should be dependent from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (U.S. Patent Application Publication No. 2011/0042699).
Regarding to claim 1, Park teaches a wiring board (Fig. 4f, Fig. 8) comprising:
a metal plate having first and second surfaces opposite to each other, and having at least one through-hole penetrating through the first and second surfaces (Fig. 8, element 201; [0089], line 3, top surface is first surface, bottom surface is second surface);
at least one conductive via respectively disposed in the through-hole and spaced apart from the metal plate (Fig. 8, conductive via, which connects 203b and 204b, and fills hole h);
an insulating structure comprising at least one through-insulating portion disposed between the through-hole and the conductive via, and a first insulating layer and a second insulating layer extending from the through-insulating portion and disposed in first regions surrounding the conductive via, on the first surface and the second surface, respectively (Fig. 8, element 202b; [0089], line 4);
at least one first upper pad disposed on the first insulating layer and electrically connected to the conductive via (Fig. 8, element 203b; [0087], line 2);
at least one first lower pad disposed on the second insulating layer and electrically connected to the conductive via (Fig. 8, element 204b; [0087], line 2);
a second upper pad disposed on the first surface of the metal plate (Fig. 8, element 203a; [0089], line 5); and
a second lower pad disposed on the second surface of the metal plate and electrically connected to the first upper pad through the metal plate (Fig. 8, element 204a; [0089], line 5, second lower pad 204 disposed on the second surface of the metal plate 201 and electrically connected to the first upper pad 203b via the path including elements 203a-221-222 and through the metal plate via its hole).
Regarding to claim 2, Park teaches a conductive bonding layer formed on the second upper pad to be connected to a lower surface of an electronic device ([0060], lines 1-4).
Regarding to claim 3, Park teaches all side surfaces of the wiring board are provided by side surfaces of the metal plate (Fig. 8).
Regarding to claim 4, Park teaches the through-hole comprises a plurality of through-holes, and the conductive via comprises a plurality of conductive vias disposed in the through-holes, respectively (Fig. 4f).
Regarding to claim 5, Park teaches the first upper pad and the first lower pad comprise a plurality of first upper pads and a plurality of first lower pads connected to each other, respectively, by the conductive vias (Fig. 4f).
Regarding to claim 8, Park teaches a portion of the second upper pad is disposed on the first insulating layer (Fig. 8).
Regarding to claim 9, Park teaches a portion of the second lower pad is disposed on the second insulating layer (Fig. 8).
Regarding to claim 11, Park teaches an electronic device module comprising the wiring board of claim 1 and a first electronic device mounted on the second upper pad and electrically connected to the first and second upper pads, respectively (Fig. 8, element 221).
Claims 1-11 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent No. 8,236,618).
Regarding to claim 1, Lin teaches a wiring board comprising:
a metal plate having first and second surfaces opposite to each other, and having at least one through-hole penetrating through the first and second surfaces (Fig. 14A, element 10, column 20, lines 57-58, metal plate including portions 28, 24, and 26, please also see the attached figure);
at least one conductive via respectively disposed in the through-hole and spaced apart from the metal plate (Fig. 14A, please also see the attached figure);
an insulating structure (Fig. 14A, structure comprises elements 34, 36, and 46) comprising at least one through-insulating portion disposed between the through-hole and the conductive via (Fig. 9A, element 46; column 28, line 6), and a first insulating layer and a second insulating layer extending from the through-insulating portion and disposed in first regions surrounding the conductive via, on the first surface and the second surface, respectively (Fig. 14A, elements 34/36, please also see the attached figure);
at least one first upper pad disposed on the first insulating layer and electrically connected to the conductive via (Fig. 14A, element 64, please also see the attached figure);
at least one first lower pad disposed on the second insulating layer and electrically connected to the conductive via (Fig. 14A, element 70, please also see the attached figure);
a second upper pad disposed on the first surface of the metal plate (Fig. 14A, please also see the attached figure); and
a second lower pad disposed on the second surface of the metal plate and electrically connected to the first upper pad through the metal plate (Fig. 14A, please also see the attached figure).

    PNG
    media_image1.png
    851
    1582
    media_image1.png
    Greyscale

Regarding to claim 2, Lin teaches a conductive bonding layer formed on the second upper pad to be connected to a lower surface of an electronic device (Fig. 14A, element 316).
Regarding to claim 3, Lin teaches all side surfaces of the wiring board are provided by side surfaces of the metal plate (Fig. 14A).
Regarding to claim 4, Lin teaches the through-hole comprises a plurality of through-holes, and the conductive via comprises a plurality of conductive vias disposed in the through-holes, respectively (Fig. 14A, two holes/vias seen along cross-sectional view, Fig. 14B, six holes/vias seen from top).
Regarding to claim 5, Lin teaches the first upper pad and the first lower pad comprise a plurality of first upper pads and a plurality of first lower pads connected to each other, respectively, by the conductive vias (Fig. 14A, first upper pads on left and right sides, first lower pads on left and right sides).
Regarding to claim 6, Lin teaches the first insulating layer has an upper surface substantially coplanar with a surface of a second region of the first surface where the insulating structure is not formed (Fig. 14).
Regarding to claim 7, Lin teaches the second insulating layer has an upper surface substantially coplanar with a surface of a second region of the second surface where the insulating structure is not formed (Fig. 14A).
Regarding to claim 8, Lin teaches a portion of the second upper pad is disposed on the first insulating layer (Fig. 14A).
Regarding to claim 9, Lin teaches a portion of the second lower pad is disposed on the second insulating layer (Fig. 14A).
Regarding to claim 10, Lin teaches the first upper pad, the first lower pad, the second upper pad, and the second lower pad each comprise a plating layer (column 10, lines 40-42; column 28, lines 55-60).
Regarding to claim 11, Lin teaches the wiring board of claim 1; and a first electronic device mounted on the second upper pad and electrically connected to the first and second upper pads, respectively (Fig. 14A, element 308).
Regarding to claim 23, Lin teaches a wiring board comprising:
a metal plate having first and second surfaces opposite to each other, each of the first and second surfaces being divided into first and second regions, wherein the first region has a lower level than the second region (Fig. 9A, element 10, column 20, lines 57-58), and the metal plate comprises at least one through-hole penetrating through the first regions of the first and second surfaces (Fig. 9A, element 58);
an insulating structure (Fig. 9A, structure comprises elements 34, 36, and 46) comprising at least one through-insulating portion disposed along a sidewall of the through-hole (Fig. 9A, element 46; column 28, line 6), a first insulating layer extending from the through-insulating portion to the first region of the first surface (Fig. 9A, element 34), and a second insulating layer extending from the through-insulating portion to the first region of the second surface (Fig. 9A, element 36);
at least one conductive via penetrating through the insulating structure to be located in the through-hole and electrically insulated from the metal plate by the through-insulating portion (Fig. 9A);
at least one first upper pad (Fig. 9A, element 64) and at least one first lower pad (Fig. 9A, element 70) disposed on the first insulating layer and the second insulating layer, respectively, and electrically connected to each other by the conductive via (Fig. 9A); and
a second upper pad and a second lower pad disposed on the second region of the first surface and the second region of the second surface, respectively, and electrically connected to each other through the metal plate (Fig. 9A).

    PNG
    media_image2.png
    929
    1735
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 8,236,618), as applied to claim 1 above, in view of Yano (U.S. Patent No. 7,812,360).
Regarding to claim 12, Lin does not explicitly disclose a second electronic device disposed on the first upper pad and electrically connected to the first electronic device. Yano discloses a second electronic device disposed on the first upper pad and electrically connected to the first electronic device (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Yano to dispose a second electronic device on the first upper pad and electrically connected to the first electronic device in order to increase light intensity.
Regarding to claim 13, Lin teaches the through-hole comprises a plurality of through-holes, and the conductive via comprises a plurality of conductive vias disposed in the through-holes, respectively (Fig. 14A, two holes/vias seen along cross-sectional view, Fig. 14B, six holes/vias seen from top),
wherein the through-insulating portion comprises a plurality of through-insulating portions disposed between the through-holes and the conductive vias, respectively, and the first insulating layer and the second insulating layer extend from the through-insulating portions and disposed in the first regions around the conductive vias, on the first surface and the second surface, respectively (Fig. 14A, through-insulating portions, first insulating layers and the second insulating layers on left and right sides),
wherein the first upper pad comprises a plurality of first upper pads disposed on the first insulating layer and electrically connected to the conductive vias, respectively, and wherein the first lower pad comprises a plurality of first lower pads disposed on the second insulating layer and electrically connected to the conductive vias, respectively (Fig. 14A, first upper pads on left and right sides, first lower pads on left and right sides).
Lin does not explicitly disclose a second electronic device mounted on the first upper pad and electrically connected to the first electronic device. Yano discloses a second electronic device disposed on the first upper pad and electrically connected to the first electronic device (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Yano to mount a second electronic device on the first upper pad and electrically connected to the first electronic device in order to increase light intensity.
Allowable Subject Matter
Claims 14-18 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “the lower package comprises a package substrate having a wiring circuit and provided with the semiconductor chip mounted thereon to be connected to the wiring circuit; a frame having a receiving portion accommodating the semiconductor chip; and a plurality of vertical connection conductors penetrating through an upper surface and a lower surface of the frame and electrically connected to the wiring circuit” in combination with the rest of limitations recited in claim 14.
Claim 15-18 are dependent from claim 14, this they are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828